Exhibit 10.55

100% CoC Acceleration on Double Trigger

ADDENDUM

TO

STOCK ISSUANCE AGREEMENT

The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Issuance Agreement (the “Issuance Agreement”) by and
between Borland Software Corporation (the “Corporation”) and Tod Nielsen
(“Participant”) evidencing the stock issuance made this day to Participant under
the terms of the Corporation’s 2003 Supplemental Stock Option Plan, and such
provisions are effective immediately. All capitalized terms in this Addendum, to
the extent not otherwise defined herein, shall have the meanings assigned to
such terms in the Issuance Agreement.

SPECIAL ACCELERATION

1. No accelerated vesting of the Shares shall occur upon a Change in Control,
and the forfeiture provision of Paragraph C of the Issuance Agreement shall
remain outstanding in accordance with the provisions of the Issuance Agreement
and shall be assigned to any successor entity in the Change in Control
transaction. The Participant shall, over Participant’s period of Service
following the Change in Control, continue to vest in the Shares in one or more
installments in accordance with the provisions of the Issuance Agreement.

2. No accelerated vesting of the Shares shall occur upon a Hostile Take-Over,
and the forfeiture provision of Paragraph C of the Issuance Agreement shall
remain outstanding in accordance with the provisions of the Issuance Agreement
and shall be assigned to any successor entity in the Hostile Take-Over. The
Participant shall, over Participant’s period of Service following the Hostile
Take-Over, continue to vest in the Shares in one or more installments in
accordance with the provisions of the Issuance Agreement.

3. If Participant’s Service is terminated as a result of an Involuntary
Termination during the Change in Control Period, the forfeiture provision of
Paragraph C of the Issuance Agreement shall terminate automatically, and all the
Shares shall vest in full at that time. In addition, the outstanding balance of
any escrow account maintained on Participant’s behalf pursuant to Paragraph A.5
of the Issuance Agreement shall immediately vest at the time of such Involuntary
Termination and shall be paid to the Participant promptly thereafter.

4. For purposes of this Addendum, the following definitions shall be in effect:

a) Change in Control Period. “Change in Control Period” means either the period
(i) beginning two (2) months prior to the date of a Change in Control and ending
twelve (12) months after the date of a Change in Control or (ii) beginning two
(2) months prior to the date of a Hostile Takeover and ending twelve (12) months
after the date of a Hostile Takeover.

(a) Constructively Terminated. “Constructively Terminated” means (i) any
significant reduction or diminution (except temporarily during any period of
disability) in Participant’s titles or positions or any material diminution in
Participant’s authority, duties or responsibilities with the Company which is
made without the Participant’s consent; (ii) a



--------------------------------------------------------------------------------

100% CoC Acceleration on Double Trigger

material breach of Participant’s employment agreement with the Company, as
amended, dated November 1, 2005, which breach, if curable, is not cured within
thirty (30) days following written notice of such breach from the Participant;
or (iii) the failure to nominate Participant to the Board at any time after
Participant’s commencement of employment with the Company or the removal of
Participant there from.

b) Hostile Take-Over. “Hostile Take-Over” means a change in ownership or control
of the Corporation effected through either of the following transactions:

(i) a change in the composition of the Board such that the following individuals
cease for any reason to constitute a majority of the Board then serving:
individuals who, on the date hereof, constitute the members of the Board and any
new Board member (other than a Board member whose initial assumption of office
is in connection with an actual or threatened election contest, including (but
not limited to) a consent solicitation, relating to the election of Board
members) whose appointment or election by the Board or nomination for election
by the Corporation’s stockholders was approved or recommended by a vote of at
least two-thirds ( 2/3) of the Board members then still in office who either
were Board members on the date hereof or whose appointment, election or
nomination for election was previously so approved or recommended, or

(ii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than thirty percent (30%) of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
does not recommend such stockholders to accept.

(b) Involuntary Termination. “Involuntary Termination” means (i) any termination
of Participant by the Corporation which is not effected for Misconduct; (ii) any
purported termination of Participant by the Corporation which is effected for
Misconduct but for which the grounds relied upon are not valid;
(iii) Participant is otherwise Constructively Terminated; (iv) the Participant
ceases to be the President and Chief Executive Officer of the new successor
entity after a Change in Control or Hostile Takeover; or (v) the failure of the
Corporation to obtain the assumption of this Addendum by any successors of the
Corporation.

(i) Misconduct means (i) Participant’s willful and continued failure to perform
the duties and responsibilities of his position that is not corrected within a
thirty (30) day correction period that begins upon delivery to the Participant
of a written demand for performance from the Board that describes the basis for
the Board’s belief that Participant has not substantially performed his duties;
(ii) any act of personal dishonesty taken by the Participant in connection with
his responsibilities as an employee of the Corporation with the intention that
such may result in substantial personal enrichment of the Participant; (iii) the
Participant’s conviction of, or plea of nolo contendre to, a felony that the
Corporation reasonably believes has



--------------------------------------------------------------------------------

100% CoC Acceleration on Double Trigger

had or will have a material detrimental effect on the Corporation’s reputation
or business, or (iv) the Participant materially breaching the Participant’s
Employee Confidentiality and Assignment of Inventions Agreement, which breach is
(if capable of cure) not cured within thirty (30) days after the Corporation
delivers written notice to the Participant of the breach.

c) Termination Date. “Termination Date” shall mean the effective date of any
notice of termination delivered by one party to the other.

IN WITNESS WHEREOF, Borland Software Corporation has caused this Addendum to be
executed by its duly authorized officer, as of the Effective Date specified
below.

 

BORLAND SOFTWARE CORPORATION:     TOD NIELSEN:

 

(Signature)

   

 

(Signature)

By:  

 

      Title:  

 

     

EFFECTIVE DATE: